t c memo united_states tax_court fatemeh entezam petitioner and majid zahedi intervenor v commissioner of internal revenue respondent docket no filed date joel g selik for petitioner majid zahedi pro_se karen nicholson sommers for respondent memorandum findings_of_fact and opinion foley judge the sole issue for decision is whether fatemeh entezam is pursuant to sec_6015 entitled to relief from joint_and_several_liability unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact fatemeh entezam ms entezam and majid zahedi mr zahedi were married in during the years in issue mr zahedi owned and operated three international house of pancakes restaurants to assist mr zahedi with the operation of the restaurants ms entezam took accounting classes at san diego state university and on date graduated with a bachelor of science degree in business administration with an emphasis in accounting in ms entezam began helping with the operation of and record keeping relating to the restaurants eg she recorded the restaurants’ daily sales receipts ms entezam’s father uncle and sister were also involved in the management and operation of the restaurants ms entezam had access to the restaurants’ books_and_records and was authorized to write checks on and make withdrawals from the business accounts on date ms entezam and mr zahedi purchased an dollar_figure home in relation to this purchase in and they signed mortgage loan applications indicating joint annual incomes of dollar_figure and dollar_figure respectively on their joint federal_income_tax return however ms entezam and mr zahedi reported that they earned no salaries and had net losses of dollar_figure and on their joint tax_return they reported that mr zahedi earned a salary of dollar_figure and that they had net losses of dollar_figure during the years in issue ms entezam and mr zahedi paid approximately dollar_figure for home furnishings dollar_figure for a swimming pool and dollar_figure for ms entezam’s jewelry in addition they leased two mercedes-benz automobiles and took ms entezam’s parents on vacation to florida and nevada on date during the course of an arson investigation relating to one of the restaurants u s bureau of alcohol_tobacco_and_firearms agents searched ms entezam and mr zahedi’s home and seized a handwritten ledger the gross_receipts reflected on the ledger were substantially larger than the amounts reported on ms entezam and mr zahedi’s through joint tax returns respondent used this ledger to compute the deficiencies relating to the years in issue on date ms entezam and mr zahedi were indicted and charged pursuant to sec_7206 with filing false federal_income_tax returns relating to through mr zahedi pleaded guilty to all counts in the indictment and served months in federal prison ms entezam signed a deferred prosecution agreement admitting that she willfully filed through false joint tax returns in violation of sec_7206 ms entezam and mr zahedi were divorced in the divorce judgment provides that ms entezam and mr zahedi are each responsible for the payment of half of their federal_income_tax liabilities relating to and by notice_of_deficiency dated date respondent determined that ms entezam and mr zahedi underreported gross_receipts of dollar_figure dollar_figure dollar_figure and dollar_figure on their and joint federal_income_tax returns respectively on date ms entezam while residing in escondido california filed a petition in which she requested relief from joint_and_several_liability on date mr zahedi while residing in lake forest california filed his notice of intervention on date an internal_revenue_service appeals officer determined pursuant to sec_6015 that ms entezam did not qualify for relief opinion in limited situations taxpayers filing joint federal_income_tax returns may be relieved from joint_and_several_liability pursuant to sec_6015 ms entezam however is not entitled to such relief her actual knowledge of the tax understatement precludes relief pursuant to sec_6015 or c sec_6015 and c c 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir ms entezam who has a business degree knew that large amounts of income were omitted from the through joint tax returns her contentions to the contrary were not credible ms entezam and members of her family were involved in the operation of and record keeping relating to the business in addition she signed two mortgage loan applications reporting business income that significantly exceeded the business income reported on the joint tax returns moreover she acknowledged that she willfully filed false joint tax returns relating to through similarly ms entezam is not entitled to relief pursuant to sec_6015 because it is not inequitable to hold her liable for the deficiencies attributable to the unreported gross_receipts see 114_tc_276 ms entezam knew of the unreported gross_receipts did not establish that she would suffer economic hardship if relief were denied significantly benefited from the unreported gross_receipts ie funds deposited into a joint account afforded her a very comfortable lifestyle and has a legal_obligation pursuant to a divorce judgment to pay for half of the tax_liability see revproc_2000_15 2000_1_cb_447 thus respondent’s determinations are sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
